Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1529
                     Lower Tribunal No. F08-20754B
                          ________________

                      Julius Latavius Simpson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marlene Fernandez-Karavetsos,
Judge.

     Law Offices of Richard Rosenbaum, and Richard L. Rosenbaum (Fort
Lauderdale), for appellant.

      Ashley Moody, Attorney General and Michael W. Mervine, Chief
Assistant Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.